                                                                                     Case 2:19-cv-00252-JAD-VCF Document 48
                                                                                                                         47 Filed 09/12/21
                                                                                                                                  09/09/21 Page 1 of 2
                                                                                                                                                     3



                                                                               1 CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                 Daryl E. Martin, Esq. (6735)
                                                                               2 Wesley J. Smith, Esq. (11871)
                                                                                 7440 W. Sahara Avenue
                                                                               3 Las Vegas, Nevada 89117
                                                                                 Telephone: (702) 255-1718
                                                                               4 Facsimile: (702) 255-0871
                                                                                 dem@cjmlv.com, wes@cjmlv.com
                                                                               5 Attorneys for Plaintiffs Board of Trustees of the
                                                                                 Painters & Floorcoverers Joint Committee, et al.
                                                                               6
                                                                                                            UNITED STATES DISTRICT COURT
                                                                               7                                   DISTRICT OF NEVADA
                                                                               8   BOARD OF TRUSTEES OF THE                           CASE NO.: 2:19-cv-00252-JAD-VCF
                                                                                   PAINTERS AND FLOORCOVERERS
                                                                               9   JOINT COMMITTEE; et al.,
                                                                                                                                      STIPULATION AND ORDER TO
                             7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                              10                          Plaintiffs,                 EXTEND TIME FOR FILING
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                                                                      JOINT PRETRIAL ORDER
                                  PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                              11   vs.
                                                                                                                                      [SECOND REQUEST]
                                                                              12   OLYMPUS AND ASSOCIATES, INC. dba
                                                                                   OLYMPUS PAINTING &
                                                                              13   SANDBLASTING, a Nevada corporation, et                           ECF No. 47
                                                                                   al.,
                                                                              14
                                                                                                          Defendants.
                                                                              15

                                                                              16          Plaintiffs, the Board of Trustees of the Painters and Floorcoverers Joint Committee, et
                                                                              17 al. (“Plaintiffs” or “Trusts”), and Defendants Olympus and Associates, Inc. dba Olympus

                                                                              18 Painting & Sandblasting, George Tsiopos, Lazarus Tsiopos, and Great American Insurance

                                                                              19 Company (“Defendants”) (collectively the “Parties”), each acting by and through their
                                                                              20 undersigned counsel, pursuant to the LR IA 6-1, hereby stipulate and agree as follows:

                                                                              21          1.     On July 28, 2021, the Settlement Conference was concluded without
                                                                              22 settlement and the case returned to the normal litigation track [ECF No. 46].

                                                                              23          2.     Pursuant to the Parties’ request at the Settlement Conference, the deadline for
                                                                              24 the proposed Joint Pretrial Order was set for September 10, 2021 [ECF No. 46].

                                                                              25          3.     The Parties are actively working on the proposed Joint Pretrial Order and have
                                                                              26 a substantial draft in progress.

                                                                              27

                                                                              28
                                                                                     Case 2:19-cv-00252-JAD-VCF Document 48
                                                                                                                         47 Filed 09/12/21
                                                                                                                                  09/09/21 Page 2 of 2
                                                                                                                                                     3




                                                                               1         4.      However, the Parties still have considerable work to finalize the Joint Pretrial
                                                                               2 Order, including reviewing redline changes to the facts and law sections, reviewing proposed

                                                                               3 exhibits, and determining whether objections are necessary in any aspect.

                                                                               4         5.      The Parties therefore request a three-week extension to the existing deadline.
                                                                               5         6.      Following the Parties’ oral request for additional time at the Settlement
                                                                               6 Conference, this is the Parties’ second request to extend the deadline to file the proposed

                                                                               7 Joint Pretrial Order.

                                                                               8         7.      Therefore, the Parties agree and respectfully request to extend the deadline for
                                                                               9 filing the proposed Joint Pretrial Order to Friday, October 1, 2021.
                             7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                              10 CHRISTENSEN JAMES & MARTIN, CHTD.
CHRISTENSEN JAMES & MARTIN, CHTD.

                                  PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                                                                     MCDONALD CARANO
                                                                              11
                                                                                 By:    /s/ Wesley J. Smith                          By:    /s/ Philip Mannelly
                                                                              12 Wesley J. Smith, Esq.                               Philip Mannelly, Esq.
                                                                                 Nevada Bar No. 11871                                Nevada Bar No. 14236
                                                                              13 Attorneys for Board of Trustees of the              Attorneys for Olympus and Associates,
                                                                                 Painters & Floorcoverers Joint                      Inc. dba Olympus Painting &
                                                                              14
                                                                                 Committee, et al.                                   Sandblasting, George Tsiopos, Lazarus
                                                                              15                                                     Tsiopos, and Great American Insurance
                                                                                 Dated: September 9, 2021                            Company
                                                                              16
                                                                                                                                     Dated: September 9, 2021
                                                                              17

                                                                              18
                                                                                                                               IT IS SO ORDERED.
                                                                              19
                                                                                                                               _________________________________
                                                                              20                                               United States Judge
                                                                                                                               U.S. District Magistrate Judge
                                                                                                                                                   Jennifer A. Dorsey
                                                                              21                                               Dated: September 12, 2021
                                                                                                                               Dated:
                                                                              22

                                                                              23
                                                                                   SUBMITTED BY:
                                                                              24
                                                                                   CHRISTENSEN JAMES & MARTIN
                                                                              25
                                                                                 By: /s/ Wesley J. Smith
                                                                              26 Wesley J. Smith, Esq.
                                                                                 Attorneys for Plaintiffs
                                                                              27
                                                                                                                               -2-
                                                                              28
